Exhibit 10.1 THIRD AMENDMENT TO AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT ThisTHIRD AMENDMENT TO AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT (“Amendment”), dated effective as of ,2009 (the “Effective Date”), is by and among Energy XXI Gulf Coast, Inc., a Delaware corporation (the “Borrower”), the lenders party to the First Lien Credit Agreement described below (the “Lenders”), and The Royal Bank of Scotland plc, as administrative agent for the Lenders (in such capacity, the “Administrative Agent”), and the other parties in the capacities herein identified. RECITALS WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other Persons are parties to the Amended and Restated First Lien Credit Agreement, dated as of June 8, 2007, as modified by the Consent Regarding Amended and Restated First Lien Credit Agreement dated as of July 27, 2007, as amended by that certain First Amendment to Amended and Restated First Lien Credit Agreement dated effective as of November 19, 2007, and as amended by that certain Waiver, Consent and Second Amendment to Amended and Restated First Lien Credit Agreement dated effective as of December 1, 2008 (as so modified, and as amended, supplemented, amended and restated or otherwise modified from time to time, the “First Lien Credit Agreement”); and WHEREAS, the parties hereto desire to amend the First Lien Credit Agreement in certain other respects as set forth herein. NOWTHEREFORE, in consideration of the premises and the mutual covenants, representations and warranties contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: AGREEMENT Section 1.Definitions.Capitalized terms used herein but not defined herein shall have the meanings as given them in the First Lien Credit Agreement, unless the context otherwise requires. Section 2.Amendments to First Lien Credit Agreement.The First Lien Credit Agreement is hereby amended as follows: (a)Section (1)Section 1.1 of the First Lien Credit Agreement is hereby amended by adding the following definition(s) in the proper alphabetical order: “EXXI, Inc.” means Energy XXI, Inc., a Delaware corporation. “Pledged Notes Sales Contribution” is defined in the Third Amendment. “Pledged Notes Security Agreement” is defined in the Third Amendment. “PP Notes Letter Agreement” is defined in the Third Amendment. “Qualified PP Debt Interest” means, without duplication and with respect to any applicable period, any interest on the Pledged Notes (as defined in the Third Amendment) actually paid during such period by the Borrower to EXXI, Inc., as holder of the Pledged Notes (as defined in the Third Amendment), but solely to the extent that (a) EXXI, Inc. has contributed (or caused to be contributed through Intermediate Holdco) an amount equal to such interest payment to the Borrower as a capital contribution during such period; and (b) the amount of such capital contribution are deposited into one of the Deposit Accounts specified in the Disclosure Schedule or a Deposit Account subject to a Control Agreement in favor of the Administrative Agent (and, at the time of entry into such Control Agreement, maintained with a depositary institution reasonably acceptable to the Administrative Agent). “Secured Debt” means, on any date and without duplication, the Indebtedness of the Borrower and its Subsidiaries that is secured by a Lien on any property and/or assets of the Borrower and/or its Subsidiaries (including without limitation, second lien financing, if any).For the avoidance of doubt, “Secured Debt” includes, but is not limited to, amounts of Indebtedness outstanding under the First Lien Credit Agreement (including Letter of Credit Outstandings), any put premium financing under Hedging Agreements with a counterparty that is a Secured Party, any secured obligations of the Borrower or its Subsidiaries to pay any deferred premiums on any Hedge Agreement, and Capital Lease Liabilities (if any). “Secured Debt Leverage Ratio” means, as of the last day of any Fiscal Quarter, the ratio of (a)Secured Debt outstanding on the last day of such Fiscal Quarter to (b)EBITDA computed for the period consisting of such Fiscal Quarter and each of the three immediately preceding Fiscal Quarters; provided, however, that for purposes of calculating “Secured Debt Leverage Ratio”, any calculation of EBITDA hereunder for any applicable period shall be made using an EBITDA for such applicable period calculated on a pro forma basis (inclusive of any acquisitions and/or divestitures, if any, of assets or equity interests made during such applicable period as if such acquisitions or divestitures had been made at the beginning of such applicable period). “Third Amendment” means that certain Third Amendment to Amended and Restated First Lien Credit Agreement dated effective as of , 2009, by and among the Borrower, the Lenders parties thereto, the Administrative Agent, and the other parties thereto in the capacities therein specified. (2)The definition of “Applicable Margin” in Section 1.1 of the First Lien Credit
